              Case: 20-3291                  Document: 1-3   Filed: 11/25/2020     Pages: 1



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                             Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                   Phone: (312) 435-5850
             Chicago, Illinois 60604                                         www.ca7.uscourts.gov




                                         NOTICE OF DOCKETING - Short Form
 November 25, 2020


 To:         Gina M. Colletti
             Clerk of Court

 The below captioned appeal has been docketed in the United States Court of Appeals for the
 Seventh Circuit:

                    Appellate Case No: 20-3291

                    Caption:
                    UNITED STATES OF AMERICA,
                    Plaintiff - Appellee

                    v.

                    ALEXANDER P. BEBRIS,
                    Defendant - Appellant


                    District Court No: 1:19-cr-00002-WCG-1
                    Court Reporter John Schindhelm
                    District Judge William C. Griesbach
                    Clerk/Agency Rep Gina M. Colletti

                    Date NOA filed in District Court: 11/24/2020


 If you have any questions regarding this appeal, please call this office.



 form name: c7_Docket_Notice_short_form(form ID: 188)




              Case 1:19-cr-00002-WCG Filed 11/25/20 Page 1 of 1 Document 90
